Case 15-23309-JAD     Doc 80   Filed 12/01/20 Entered 12/01/20 10:31:00      Desc Main
                               Document     Page 1 of 6
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
   Peter M. Kranack                        :      Case No.15-23309-JAD
                                           :      Chapter 13
                 Debtor(s)                 :
   Ronda J. Winnecour, Chapter 13          :
   Trustee                                 :
                 Movant(s)                 :
                 vs.                       :
   U.S. Bank Trust National Association,   :
   as trustee for CVP III Mortgage Loan    :
   Trust II                                :
                 Respondent(s)             :


               TRUSTEE’S MOTION FOR DETERMINATION MORTGAGE
               CREDITOR HAS BEEN PAID PER PLAN AND TO CONFIRM
                      DEBTOR RESUMPTION OF PAYMENTS


          1.     Debtor’s original plan (dated 9/9/15), and amended plans (dated

   7/7/17 and 8/9/17) provided for Carrington Mortgage Services, LLC, to be paid as

   long term continuing debt. Carrington filed a proof of claim on 1/15/16 (POC 3-

   1) that provided for an arrears of $11,818.16 and monthly payments of $667.85

   (principal, interest, and escrow).

          2.     On 9/8/17 a Notice of Transfer of the Claim was filed (Doc 61) naming

   Cerastes, LLC, as transferee. Cerastes filed an amended POC on 2/7/18 (POC 3-

   2) which provided for the same monthly payment of $667.85 (principal, interest,

   and escrow) with no arrears.1


          1   Trustee questioned the removal of the arrears in the amended proof of
   claim in emails to the Debtor’s attorney on 2/12/18 and 4/11/18 given that there
   was no loan modification of record. Trustee advised Counsel that that the arrears
   record provided for in the original proof of claim would be put on reserve pending
   further instructions. As there were never any further instructions, Trustee
   adjusted her records to remove the arrears, and to apply all prior payments on the
   arrears, in the amount $5,843.54 to the monthly mortgage payments. This results,
   as discussed below, in an overpayment of post-petition mortgage payments, after
   implementing all payment change notices of record, of $581.76.
Case 15-23309-JAD      Doc 80   Filed 12/01/20 Entered 12/01/20 10:31:00     Desc Main
                                Document     Page 2 of 6
           3.    On 11/2/18 a Notice of Transfer of the Claim was filed (Doc 72)

   naming U.S. Bank Trust National Association, as trustee for CVF III Mortgage Loan

   Trust II, as transferee.

           3.    Trustee paid Carrington/Cerastes/U.S. Bank Trust a total of

   $46,165.70 during the term of the plan (inclusive of the reallocation of the

   $5,843.54 paid on account of the arrears before Claim 3-2 was filed). The amount

   that should have paid as long term continuing debt, in the monthly amount

   provided for in the proof of claim then following all payment change notices of

   record is $45,583.94, as follows:


                                                             Running total
   Begin           End            Mos Pmt       Total
                                                             to be paid
   10/01/2015      07/01/2016     9    667.85 6,010.65       6,010.65
   07/01/2016      01/01/2017     6    674.16 4,044.96       10,055.61
   01/01/2017      04/01/2019     27   672.59 18,159.93      28,215.54
   04/01/2019      03/01/2020     11   818.40 9,002.40       37,217.94
   03/01/2020      01/01/2021     10   836.60 8,366.00       45,583.94


   4.      There were no Notice(s) of Postpetition Mortgage Fees, Expenses, and

           Charges.

   5.      A second problem in this case, beyond the removal of the arrears in the

   amended proof of claim, was that upon further review of the proofs of claims it

   appears that the mortgage may have matured during the plan term. Trustee has

   also pointed this out to Debtor’s counsel, and understands that Counsel attempted

   to discuss this with the mortgage creditor but has been unsuccessful in making a

   productive contact.

           6.    The plan has reached the end of the plan term which, in turn requires

   the Trustee to commence the case closure procedures (which includes an audit
Case 15-23309-JAD     Doc 80   Filed 12/01/20 Entered 12/01/20 10:31:00       Desc Main
                               Document     Page 3 of 6
   and the filing and seeking approval of a final accounting).       Trustee requires

   resolution of the mortgage claim to enable her to proceed with the case closure

   procedures.

         7.      Based on the plan and filed claim(s) and payment change notices,

   and to enable her to proceed with case closure procedures, Trustee requests an

   Order that determines that: (a) the Trustee has disbursed all payments in

   accordance with the Debtor’s Chapter 13 Plan through December 31, 2020, as to

   the mortgage of Carrington/Cerastes/U.S. Bank Trust (filed at Proof of Claim 3-2);

   (b) there are no pre-petition arrears to have been paid and the post-petition

   payments are fully current as of December 31, 2020, based on the plan and

   payment change notices of record; (c) Debtor(s) are to have resumed direct

   payments for all payments due in and after January 2021 (with a credit against

   the January 2021 payment of $581.76); and (d) Debtor(s) and mortgage creditor

   retain, subject to the foregoing determinations, all rights to deal with any balance

   still due on the mortgage post-plan completion.

         WHEREFORE, the Trustee respectfully requests that the Court enter an

   Order as above requested.

                                            RONDA J. WINNECOUR,
                                            CHAPTER 13 TRUSTEE

   Date: December 1, 2020                   By: /s/ Owen W. Katz
                                            Owen W. Katz, PA I.D. 36473
                                            Attorney for Chapter 13 Trustee
                                            US Steel Tower, Suite 3250
                                            600 Grant Street
                                            Pittsburgh, PA 15219
                                            (412) 471-5566
                                            Email: okatz@chapter13trusteewdpa.com
Case 15-23309-JAD     Doc 80   Filed 12/01/20 Entered 12/01/20 10:31:00    Desc Main
                               Document     Page 4 of 6
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
   Peter M. Kranack                        :        Case No.15-23309-JAD
                                           :        Chapter 13
                 Debtor(s)                 :
   Ronda J. Winnecour, Chapter 13          :
   Trustee                                 :
                 Movant(s)                 :
                 vs.                       :
   U.S. Bank Trust National Association,   :
   as trustee for CVP III Mortgage Loan    :
   Trust II                                :
                 Respondent(s)             :

                               CERTIFICATE OF SERVICE


         I hereby certify that on the 1st of December 2020, I served one true and
   correct copy of Motion, proposed order, along with the notice of hearing on the
   following parties in interest by United States first-class mail, postage prepaid
   unless otherwise stated, addressed as follows:

   Joseph S. Sisca, Esquire
   Assistant U.S. Trustee
   Suite 970, Liberty Center
   1001 Liberty Avenue
   Pittsburgh PA. 15222

   Peter M. Kranack
   117 5th Avenue
   West Mifflin, PA 15122

   Robert S. Shreve, Esquire
   Akman & Associates PC
   345 Southpointe Blvd., Suite 100
   Canonsburg, PA 1317

   Selene Finance, LP
   9990 Richmond Avenue, Suite 400 South
   Houston, TX 77042

   Selene Finance, LP
   Attn: Leslie Leanhart, Bankruptcy Manager
   9990 Richmond Avenue, Suite 400 South
   Houston, TX 77042
Case 15-23309-JAD    Doc 80   Filed 12/01/20 Entered 12/01/20 10:31:00   Desc Main
                              Document     Page 5 of 6
   Fay Servicing, LLC
   3000 Kellway Drive, Suite 150
   Carrollton, TX 75006

   US Bank Trust NA – Trustee CVF III Mtg Loan Trust II
   c/o Fay Servicing LLC
   PO Box 814609
   Dallas, TX 75381-4609

   US Bank Trust NA – Trustee CVF III Mtg Loan Trust II
   c/o Fay Servicing LLC
   3000 Kellway Drive, Suite 150
   Carrollton, TX 75006

   Carrington Mortgage Services, LLC
   1600 South Douglass Road
   Anaheim, CA 92806

   Carrington Mortgage Services, LLC
   PO Box 3730
   Anaheim, CA 92806

   LeeAnn O. Huggins, Esquire
   Shapiro & DeNardo, LLC
   3600 Horizon Drive, Suite 150
   King of Prussia, PA 19406

   Kristen D. Little, Esquire
   Shapiro & DeNardo, LLC
   3600 Horizon Drive, Suite 150
   King of Prussia, PA 19406

   Kevin Frankel, Esquire
   Shapiro & DeNardo, LLC
   3600 Horizon Drive, Suite 150
   King of Prussia, PA 19406

   Ashlee Fogle
   RAS Crane, LLC
   10700 Abbott’s Bridge Road, Suite 170
   Duluth, GA 30097

   Kenia Molina
   McCalla Raymer Leibert Pierce, LLC
   1544 Old Alabama Road
   Roswell, GA 30076
Case 15-23309-JAD   Doc 80   Filed 12/01/20 Entered 12/01/20 10:31:00   Desc Main
                             Document     Page 6 of 6
   Marinosci Law Group, P.C.
   100 West Cypress Creek Road, Suite 1045
   Fort Lauderdale, FL 33309



                                              /s/Rosa M. Richard______
                                              Office of Chapter 13 Trustee
                                              US Steel Tower – Suite 3250
                                              600 Grant Street
                                              Pittsburgh, PA 15219
                                              (412) 471-5566
                                              cmecf@chapter13trusteewdpa.com
